 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEVIN VOAGE, CDCR #AI-5010,                         Case No.: 19-CV-333 JLS (BLM)
12                                      Plaintiff,
                                                         ORDER: (1) DISMISSING CIVIL
13                        vs.                            ACTION FOR FAILING TO
     STATE OF CALIFORNIA;                                PREPAY FILING FEES REQUIRED
14
     VIBRA HOSPITAL; and                                 BY 28 U.S.C. § 1914(a), AND
15   MASSOUD SOUMEKH,                                    2) DENYING MOTION FOR
                                                         APPOINTMENT OF COUNSEL
16                                   Defendants.
17                                                       (ECF No. 2)
18         Plaintiff Kevin Voage, incarcerated at the California Health Care Facility in
19   Stockton, California, proceeding pro se and with the assistance of a fellow inmate, has filed
20   a Complaint pursuant to the Civil Rights Act, 42 U.S.C. § 1983. See ECF No. 1
21   (“Compl.”).
22         Plaintiff contends Defendants denied reasonable accommodations for his disability
23   in violation of Americans with Disabilities Act and acted with deliberate indifference to
24   his medical needs in violation of the Eighth Amendment while he was incarcerated at
25   Richard J. Donovan Correctional Facility in San Diego, California, in October 2017. Id.
26   at 2–4, 6–10.
27         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the
28   time he submitted his Complaint, nor has he filed a Motion to Proceed in Forma Pauperis
                                                     1
                                                                                19-CV-333 JLS (BLM)
 1   (“IFP”) pursuant to 28 U.S.C. § 1915(a). With the assistance of a fellow inmate, however,
 2   he has filed a Motion for Appointment of Counsel. See ECF No. 2 (“Mot.”).
 3   I.     Failure to Pay Filing Fee or Request IFP Status
 4          All parties instituting any civil action, suit, or proceeding in a district court of the
 5   United States, except an application for writ of habeas corpus, must pay a filing fee of
 6   $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
 7   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 8   § 1915(a).     See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).                         Section
 9   1915(a)(2) requires all persons seeking to proceed without full prepayment of fees to file
10   an affidavit that includes a statement of all assets possessed and demonstrates an inability
11   to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
12          Because Plaintiff is a prisoner as defined by 28 U.S.C. § 1915(h), he is cautioned
13   that, even if he files an IFP Motion and affidavit in compliance with § 1915(a)(2), he will
14   nevertheless remain obligated to pay the entire fee in “increments,” see Williams v.
15   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
16   dismissed. See 28 U.S.C. §§ 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
17   Cir. 2002). He must also submit a “certified copy of [his] trust fund account statement (or
18   institutional equivalent) . . . for the 6-month period immediately preceding the filing of the
19   complaint.” 28 U.S.C. § 1915(a)(2).
20          From the certified trust account statement, the Court assesses an initial payment of
21   20% of (a) the average monthly deposits in Plaintiff’s account for the past six months, or
22   (b) the average monthly balance in the account for the past six months, whichever is
23   greater, unless he has no assets. See 28 U.S.C. §§ 1915(b)(1), (4); Taylor, 281 F.3d at 850.
24   The Court then directs the institution having custody of Plaintiff to collect subsequent
25
26
     1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June. 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                          2
                                                                                             19-CV-333 JLS (BLM)
 1   payments, assessed at 20% of the preceding month’s income in any month in which his
 2   account exceeds $10, and to forward them to the Court until the entire filing fee is paid.
 3   See 28 U.S.C. § 1915(b)(2); Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007)
 4   (“Although indigent prisoners are still accorded IFP status if they establish that they meet
 5   the prerequisites, § 1915(b) provides that prisoners proceeding IFP must pay the filing fee
 6   as funds become available in their prison accounts.”).
 7          Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
 8   commence a civil action nor filed a properly supported Motion to Proceed IFP pursuant to
 9   28 U.S.C. § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Rodriguez, 169
10   F.3d at 1177.
11   II.    Motion to Appoint Counsel
12          Plaintiff’s fellow inmate, Dexter Brown, has also filed a Motion to Appoint Counsel
13   on Plaintiff’s behalf. See generally Mot. 2 Mr. Brown claims that Plaintiff is paralyzed and
14   that Mr. Brown has been “preparing various complaints/claims” on Plaintiff’s behalf
15   because Plaintiff has been “unable to obtain [other] assistance from . . . unit staff.” Id. at
16   1. Mr. Brown contends that he has since been moved to another building, however, which
17   “severely limit[s his] ability to communicate with Plaintiff.” Id. Therefore, Mr. Brown
18   requests the appointment of counsel on Plaintiff’s behalf, arguing Plaintiff’s disabilities
19   alone make his case “exceptional.” Id. at 2.
20          There is, however, no constitutional right to counsel in a civil case. Lassiter v. Dep’t
21   of Social Servs., 452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.
22   2009). And while 28 U.S.C. § 1915(e)(1) grants the district court limited discretion to
23
24
     2
25    Plaintiff is cautioned that “[a]ny person who is appearing propria persona (without an attorney) (i.e., pro
     se) must appear personally for such purpose and may not delegate that duty to another person.” S.D. Cal.
26   CivLR 83.11(a). A litigant in federal court has a right to act as his or her own counsel. See 28 U.S.C.
     § 1654; Johns v. Cnty. of San Diego, 114 F.3d 874, 876 (9th Cir. 1997). That right is personal to Plaintiff,
27   however, and while nothing prevents Mr. Brown from helping Plaintiff prepare his pleadings or otherwise
     assisting Plaintiff, Mr. Brown may not “pursu[e] claims on behalf of [Plaintiff] in a representative
28   capacity.” Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008) (collecting cases).
                                                          3
                                                                                            19-CV-333 JLS (BLM)
 1   “request” that an attorney represent an indigent civil litigant, Agyeman v. Corr. Corp. of
 2   Am., 390 F.3d 1101, 1103 (9th Cir. 2004), and Mr. Brown is correct to note that this
 3   discretion may be exercised under “exceptional circumstances,” id.; see also Terrell v.
 4   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991), it first and necessarily depends upon
 5   Plaintiff’s IFP status. See 28 U.S.C. § 1915(e)(1) (“The court may request an attorney to
 6   represent any person unable to afford counsel.”).
 7         Because Plaintiff has neither requested nor has been granted leave to proceed IFP
 8   pursuant to 28 U.S.C. §§ 1915(a) and (b) in this case, he is not eligible to request the
 9   appointment of counsel pursuant to 28 U.S.C. § 1915(e)(1) at this time.
10                                        CONCLUSION
11         Accordingly, the Court:
12         1.     DISMISSES WITHOUT PREJUDICE this civil action based on Plaintiff’s
13   failure to pay the $400 civil filing and administrative fee or to submit a Motion to Proceed
14   IFP pursuant to 28 U.S.C. §§ 1914(a) and 1915(a);
15         2.     DENIES WITHOUT PREJUDICE Plaintiff’s Motion to Appoint Counsel
16   (ECF No. 2);
17         3.     GRANTS Plaintiff forty-five (45) days leave from the date this Order is
18   electronically docketed to: (a) prepay the entire $400 civil filing and administrative fee in
19   full, or (b) complete and file a Motion to Proceed IFP which complies with 28 U.S.C.
20   § 1915(a)(2) and Civil Local Rule 3.2(b); and
21         4.     DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
22   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
23   Pauperis.”
24   ///
25   ///
26   ///
27   ///
28   ///
                                                   4
                                                                                19-CV-333 JLS (BLM)
 1          If Plaintiff fails to either prepay the $400 civil filing fee or fully complete and submit
 2   the enclosed Motion to Proceed IFP within forty-five (45) days, this action WILL
 3   REMAIN dismissed without prejudice without further Order of the Court based on
 4   Plaintiff’s failure to satisfy 28 U.S.C. § 1914(a)’s fee requirement.3
 5          IT IS SO ORDERED.
 6
 7   Dated: March 29, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23   3
       Plaintiff is cautioned that, if he chooses to proceed further by either prepaying the full $400 civil filing
     fee or submitting a properly supported Motion to Proceed IFP, his Complaint will be reviewed before
24   service and may be dismissed sua sponte pursuant to 28 U.S.C. § 1915A(b) and/or 28 U.S.C.
25   § 1915(e)(2)(B), regardless of whether he pays the full $400 filing fee at once or is granted IFP status and
     is obligated to pay the full filing fee in installments. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th
26   Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court to sua
     sponte dismiss an in forma pauperis complaint that is frivolous, malicious, fails to state a claim, or seeks
27   damages from defendants who are immune); see also Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
     2010) (discussing similar screening required by 28 U.S.C. § 1915A of all complaints filed by prisoners
28   “seeking redress from a governmental entity or officer or employee of a governmental entity”).
                                                           5
                                                                                              19-CV-333 JLS (BLM)
